t c memo united_states tax_court john michael davidson petitioner v commissioner of internal revenue respondent docket no filed date john michael davidson pro_se shannon e loechel for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether petitioner is entitled to a net_operating_loss_carryover relating to and whether petitioner is liable for a sec_6651 addition_to_tax 1unless otherwise indicated all section references are to continued findings_of_fact most of the facts have been stipulated and are so found petitioner timely filed and federal_income_tax returns reporting adjusted_gross_income of dollar_figure and dollar_figure respectively on date petitioner and his wife untimely filed a joint federal_income_tax return relating to and claimed a dollar_figure net_operating_loss nol_carryover relating to losses sustained in and on date petitioner and his wife untimely filed joint federal_income_tax returns relating to and on the and returns petitioner and his wife reported nols of dollar_figure and dollar_figure respectively and attempted to waive the carryback period relating to each loss on date respondent issued petitioner and petitioner’s wife a notice_of_deficiency relating to in the notice_of_deficiency respondent determined that petitioner and petitioner’s wife were not entitled to the dollar_figure nol_carryover claimed on their return respondent further determined a dollar_figure deficiency and a dollar_figure sec_6651 addition_to_tax for failure_to_file a timely return on november continued the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner while residing in georgia filed his petition with the court opinion we must determine whether petitioner is entitled to an nol_carryover relating to petitioner contends that his income is offset by nols sustained in and carried over from and petitioner bears the burden_of_proof with respect to whether he is entitled to an nol_carryover relating to see rule a generally before an nol may be carried forward it must be carried back carryback rule see sec_172 sec_1_172-4 and income_tax regs on a timely filed return a taxpayer may elect to waive application of the carryback rule see sec_172 j see also sec_301 12t d temporary proced admin regs fed reg date redesignating sec temporary income_tax regs fed reg date petitioner filed hi sec_2001 and sec_2002 returns on date--several years after their respective due dates thus petitioner failed to timely waive the applicable carryback rules relating to hi sec_2001 and sec_2002 nols petitioner must therefore establish that these losses were not absorbed by his gross_income in prior years see sec_172 h 25_tc_1100 sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 revd in part and remanded on other grounds 259_f2d_300 5th cir sec_1_172-4 and income_tax regs petitioner had sufficient income in those years to absorb the nols see sec_172 sec_1_172-4 and income_tax regs accordingly we sustain respondent’s determination with respect to petitioner’s nol_carryover we must also determine whether petitioner is liable for a sec_6651 addition_to_tax for failure_to_file a timely return petitioner filed his return ie which was due_date on date and has failed to establish pursuant to sec_6651 that the untimely filing was due to reasonable_cause and not willful neglect accordingly petitioner is liable for the sec_6651 addition_to_tax contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
